Citation Nr: 1024135	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale





INTRODUCTION

The Veteran had active military service from September 1962 
to March 1963, and from May 1965 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The case was previously remanded in February 2009.  
Unfortunately, while the Board regrets the delay, additional 
development is required
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's February 2009 remand instructions, 
the Veteran underwent a VA examination in April 2009.  The 
examiner diagnosed the Veteran with bilateral sensorineural 
hearing loss and tinnitus, and the Veteran met the criteria 
for hearing loss disability for VA purposes in both ears. The 
examiner concluded that the Veteran's bilateral hearing loss 
was not caused by or the result of his in-service noise 
exposure, given that the Veteran's hearing was found to be 
within normal range at the time of separation.  The examiner 
then opined, however, that the tinnitus was most likely 
caused by noise exposure during military service as he 
reported the tinnitus began 30 years ago which was after his 
service.  

In light of the contradictory opinions provided by the 
examiner, the Board finds that the April 2009 VA opinion is 
inadequate.  The Board notes at this point that the lack of 
any evidence that the veteran exhibited hearing loss during 
service is not fatal to his claim.  The laws and regulations 
do not require in service complaints of or treatment for 
hearing loss in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Even though 
disabling hearing loss is not demonstrated at separation, a 
veteran may, nevertheless, establish service connection for a 
current hearing disability by submitting evidence that a 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).

In light of the contradictory opinions provided by the VA 
examiner in February 2009, further action at the RO level is 
necessary to remedy this deficiency.  See Barr v. Nicholson, 
21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA audiological examination to ascertain 
the nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  It 
is imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.

After reviewing the claims file and this 
remand and examining the Veteran, the 
examiner should offer an opinion as to 
whether any bilateral hearing loss and 
tinnitus identified is at least as likely 
as not (i.e., 50 percent or higher degree 
of probability) related to his active duty 
service, to include excessive noise 
exposure therein.  The examiner should 
assume that the Veteran did in fact 
experience excessive noise exposure during 
service.  

All opinions and conclusions expressed 
must be supported by a complete rationale, 
which may include citations to medical 
literature.

2.  After completion of the above, the RO 
should review the record and readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


